Exhibit 10.1

[img1.jpg]


 

August 13, 2009

Moore, Oklahoma

THIS NOTE HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAW (COLLECTIVELY, THE "SECURITIES LAWS"),
AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION
WITH, THE SALE OR DISTRIBUTION THEREOF. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE OR OTHERWISE TRANSFERRED UNLESS IT (I) IS REGISTERED OR QUALIFIED UNDER ALL
APPLICABLE SECURITIES LAWS OR (II) IS EXEMPT FROM REGISTRATION OR QUALIFICATION
UNDER SUCH LAWS AND THE ISSUER IS PROVIDED WITH AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION OR QUALIFICATION IS NOT
REQUIRED.

PROMISSORY NOTE

FOR VALUE RECEIVED, Vaughan Foods, Inc., an Oklahoma corporation (“Debtor”),
promises to pay to Herbert B. Grimes (“Lender”), at the offices of the Debtor,
on the dates listed in Schedule A (the “Maturity Dates”) the principal sum of
EIGHT HUNDRED EIGHTY TWO THOUSAND, SEVEN HUNDRED FIFTY DOLLARS ($882,750.00),
together with interest thereon at the rate of ten percent (10%) per annum,
compounded daily. Lender may, at his option, elect to defer some or all of any
scheduled payments listed in Schedule A. This Promissory Note replaces that
certain Promissory Note dated June 30, 2008 in the amount of $802,500.00, and is
given in satisfaction of that Promissory Note dated, June 30, 2008. This
Promissory Note is executed on the date noted above and is effective as of June
30, 2009.

Lender understands and agrees that the scheduled payments listed Schedule A
include negative amortization provisions, such that some payments are not
sufficient to satisfy all accrued interest through the dates of the payments,
and that such insufficiencies shall be added to the principal balances, as
necessary.

If this Note, or any payment hereunder, falls due on a Saturday, Sunday or a day
that is a public holiday in the State of Oklahoma, this Note shall become due or
such payment hereunder, shall be made on the next succeeding business day and
such additional time shall be included in the computation of any interest
payable hereunder.


--------------------------------------------------------------------------------



Debtor may at its option prepay all or any part of the unpaid principal amount
of this Note and accrued interest thereon, without premium or penalty. Any
partial prepayment shall be applied first to interest and the remaining balance
of such payment, if any, to principal. If any provision of this Note would
require Debtor to pay interest hereon at a rate exceeding the highest rate
allowed by applicable law, Debtor shall instead pay interest under this Note at
the highest rate permitted by applicable law.

Further agreed that the Lender and Debtor will review the review the prospects,
liquidity position, projected cash flows and EBITDA position of the Debtor by
June 1, 2010, for the purpose of evaluating the Debtor’s ability to meet the
payments referred to in Schedule A without undue burden on the ability of the
Debtor to continue as a going concern. If it is mutually determined that the
Debtor is unable to meet the payment plan referred to in Schedule A, then the
Lender and Debtor hereby agree to mutually determine an alternative payment
plan.

“EBITDA” means (a) Net Income, plus (b) Interest Expense, plus (c) to the extent
deducted in the calculation of Net Income, depreciation expense and amortization
expense, plus (d) income tax expense, if any. Income tax benefit shall not be
considered in the determination of EBITDA.

This Note and the indebtedness evidenced thereby is and shall be junior and
subordinate in all respects to the payment of all indebtedness of the Debtor for
borrowed money, including without limitation, indebtedness evidenced by that
certain Loan And Security Agreement entered into as of March 6, 2009, by and
between Peninsula Bank Business Funding, a division of The Private Bank of the
Peninsula (“Bank”) and Vaughan Foods, Inc. and Wild About Food – Oklahoma LLC.,
and related loan agreements, as the same may be renewed, amended or extended
after the date hereof.

Lender has represented that he has treated the sale of Allison’s on the
installment method of accounting for income tax purposes. Under the installment
method, Lender would be taxed when he receives the principal payment s for the
sale. At the time of the sale in 2007, the long term capital gains tax rate was
15%. However, if capital gains tax rates are adjusted such that , Lender would
be assessed a higher tax due solely to the deferral, then Debtor agrees to
“gross up” to Lender to make him whole for the additional potential taxes.

The following is an example of a gross up scenario, assuming a capital gains
rate of 20% and a combined marginal income tax rate and Medicare tax rate of 50%
- this table is shown as an example only, and does not necessarily represent the
actual gross up that would be paid to Lender, but merely serves to illustrate
the methodology under which a gross up would be paid.

Prior to any gross up being paid by Debtor, Lender agrees to engage a Certified
Public Accountant that is competent in federal tax law and who understands
Lender’s tax situation that will provide written representation to Debtor that
the proposed gross up is materially correct, and generally serves to make Lender
whole as a result of any adjustments to the federal capital gains tax rates.


--------------------------------------------------------------------------------



Herb Grimes Pro Forma Tax Gross Up Example for Allison's Transaction

        Tax gain on sale of Allison's interest that has been deferred $
802,500
  Long term capital gains rate at transaction time - 2007  
15
% Pro forma tax - as if tax was paid at the time of the transaction - tax year
2007  
120,375
  Pro forma (adjusted) capital gains rate at payment time  
20
% Pro forma tax that would be paid under adjusted tax rate  
160,500
  Difference in tax  
40,125
     

  Additional net amount to be paid to Grimes to pay the difference in taxes  
40,125
  Assumed combined income tax and medicare tax rate at time of payment  
50
% Amount to be paid to Mr. Grimes to get net amount required to pay additional
taxes $
80,250
     

  Proof  

  Gross amount to be paid to Grimes $
80,250
  Tax on gross amount  
(40,125
) Net amount to Mr. Grimes to pay additional capital gains taxes $
40,125
 

 

 

IN WITNESS WHEREOF, Debtor has executed this Promissory Note as of the date
first above written.

Vaughan Foods, Inc. (“Debtor”)

/s/ Gene P. Jones

_______________________

By: Gene P. Jones

Secretary, Treasurer and Chief Financial Officer


--------------------------------------------------------------------------------



Schedule A

Payment
Date

Payment
Amount

Interest
Applied

Principal
Applied

Principal
Balance

         
7/1/2009



882,750

8/14/2009

7,500

10,641

3,141.37-

885,891

8/21/2009

5,000

1,699

3,301.00  

882,590

8/28/2009

5,000

1,693

3,307.00  

879,283

9/4/2009

5,000

1,686

3,314.00  

875,969

9/11/2009

5,000

1,680

3,320.00  

872,649

9/18/2009

1,500

1,674

173.57-

872,823

9/25/2009

1,500

1,674

173.91-

872,997

10/2/2009

1,500

1,674

174.24-

873,171

10/9/2009

1,500

1,675

174.57-

873,346

10/16/2009

1,500

1,675

174.91-

873,520

10/23/2009

1,500

1,675

175.24-

873,696

10/30/2009

1,500

1,676

175.58-

873,871

11/6/2009

1,500

1,676

175.92-

874,047

11/13/2009

1,500

1,676

176.25-

874,223

11/20/2009

1,500

1,677

176.59-

874,400

11/27/2009

1,500

1,677

176.93-

874,577

12/4/2009

1,500

1,677

177.27-

874,754

12/11/2009

1,500

1,678

177.61-

874,932

12/18/2009

1,500

1,678

177.95-

875,110

12/25/2009

1,500

1,678

178.29-

875,288

1/1/2010

1,500

1,679

178.63-

875,467

1/8/2010

1,500

1,679

178.98-

875,646

1/15/2010

1,500

1,679

179.32-

875,825

1/22/2010

1,500

1,680

179.66-

876,005

1/29/2010

1,500

1,680

180.01-

876,185

2/5/2010

1,500

1,680

180.35-

876,365

2/12/2010

1,500

1,681

180.70-

876,546

2/19/2010

1,500

1,681

181.05-

876,727

2/26/2010

1,500

1,681

181.39-

876,908

3/5/2010

1,500

1,682

181.74-

877,090

3/12/2010

1,500

1,682

182.09-

877,272

3/19/2010

1,500

1,682

182.44-

877,454

3/26/2010

1,500

1,683

182.79-

877,637

4/2/2010

1,500

1,683

183.14-

877,820

4/9/2010

1,500

1,683

183.49-

878,004

4/16/2010

1,500

1,684

183.84-

878,188

4/23/2010

1,500

1,684

184.20-

878,372

4/30/2010

1,500

1,685

184.55-

878,556

5/7/2010

1,500

1,685

184.90-

878,741

5/14/2010

1,500

1,685

185.26-

878,927

5/21/2010

1,500

1,686

185.61-

879,112

5/28/2010

1,500

1,686

185.97-

879,298

6/4/2010

1,500

1,686

186.33-

879,484

6/11/2010

1,500

1,687

186.68-

879,671

6/18/2010

1,500

1,687

187.04-

879,858

6/25/2010

1,500

1,687

187.40-

880,046

6/30/2010

881,251

1,206

880,045.61  

0

 

 

 

 

 